MOSCOWITZ, District Judge.
The. objecting creditor seeks to review the order of the Referee made on November 15, 1939, directing that the specifications of objections be dismissed and discharging the bankrupt.
The bankrupt received a loan upon a false financial statement. She failed to disclose the following creditors: Morris Plan Company, $77 and Ludwig Bauman & Co., $43.55. She obtained credit to the extent of $29.33 based upon the false statement. The bankrupt claims that, although the statement was false, credit was not extended to her but to her husband, based upon the financial statement.
It is quite immaterial who received the payment of the money. If the payment was made to anyone as a result of a false financial statement, the bankrupt is not entitled to a discharge. See In re Ernst, 2 Cir., 107 F.2d 760, 761, in which the Court decided: “It is of no moment that one of the loans was paid before bankruptcy. Josephs v. Powell & Campbell, 2 Cir., 213 F. 627; nor that the bank is not opposing the discharge; In re Weinstein, D.C., 34 F.2d 964; nor that the bankrupt did not himself receive the proceeds of the ioans. In re Dresser & Co., D.C., 144 F. 318. Affirmed, 2 Cir., 145 F. 1021.”
The order granting the discharge will be reversed and discharge denied.